DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 3/9/2021, with respect to the rejection(s) of claim(s) 37-46 under double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vogt (Pub. No. US 2012/0281976 A1; hereafter Vogt).

Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,564,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 37, 39, 42, 43, 45, and 46 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Vogt (Pub. No. US 2012/0281976 A1; hereafter Vogt).
Regarding claim 37, Vogt discloses a mounting assembly for mounting photographic equipment on a receiving apparatus, said mounting assembly including: (a) a base member including a portion defining a retention structure engageable and securable with said receiving apparatus (see Vogt Fig. 1, item 6), a photographic equipment interface portion (see Vogt Fig. 1, item 12), said retention structure forming an opposite pair of lower inclined edges (see Vogt Fig. 2, item 15); (b) a side member including a portion defining another retention structure engageable and securable with said receiving apparatus (see Vogt Fig. 1, item 2) and a connecting member projecting substantially normal to said another retention structure and said side member in a perpendicular orientation (see Vogt Fig. 2, items 16 and 17), said connecting member engageable with said base member (see Vogt Figs. 1 and 2, items 16-19), said another retention structure forming an opposite pair of side inclined edges (see Vogt Fig. 2, item 15 in side member 2); (c) a fastening element configured to detachably fasten together said side member and said base member (see Vogt Fig. 2, item 10) such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower inclined edges and said side inclined edges to adjustably mount the photographic equipment in a landscape orientation and a portrait orientation, respectively (see Vogt Figs. 1 and 2, items 2, 3, and 15), while maintaining the photographic equipment in a generally centered position over the vertical support (see Vogt Figs. 1 and 2, which show that the horizontal and vertical positioning is adjustable by sliding of the spaced apart elongate members with respect to the base and side portions, respectively), said fastening element comprising a 

Regarding claim 39, Vogt discloses the mounting assembly of claim 37 wherein the side member includes a side arm and a lower arm in a generally L-shaped arrangement (see Vogt Fig. 2, items 3 and 4), the side arm being aligned with the side surface of the photographic equipment when the lower surface of the photographic equipment is supported by said base member (when a camera is attached the side surface runs parallel with the side of the camera, and can therefore be construed as “aligned” with the side of the camera).

Regarding claim 42, Vogt discloses the mounting assembly of claim 37 wherein said opposite pair of lower inclined edges are dovetailed slots (see Vogt Fig. 2, item 15).

 	Regarding claim 43, Vogt discloses the mounting assembly of claim 37 wherein said opposite pair of side inclined edges are dovetailed slots (see Vogt Fig. 2, item 15).

Regarding claim 45, Vogt discloses the mounting assembly of claim 37 further comprising said receiving apparatus (see Vogt paragraph [0022]).

Regarding claim 46, Vogt discloses the mounting assembly of claim 37 further comprising said photographic equipment (see Vogt paragraph [0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9, 10, 13-16, 25, 26, 29, 32-36, 38, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogt.
Regarding claim 1, Vogt discloses a camera mounting assembly for adjustably mounting a camera on a vertical support comprising: (a) a base member having an upper portion configured to receive a lower surface of the camera (see Vogt Fig. 1, items 12A-C) and a lower portion adapted for selective mounting on the vertical support such that the camera is positioned in a landscape orientation (see Vogt Fig. 2, item 15); (b) a side member detachably fastenable to the base member such that at least a portion of the side member extends along a side surface of the camera received by the base member (see Vogt Fig. 2, items 3 and 4), the side member forming an opposite pair of inclined edges adapted for selective engagement by an engagement mechanism such that the camera is adjustably mountable in a portrait orientation (see Vogt Fig. 2, item 15); (c) at least one of the base member and the side member including a pair of spaced apart elongate members extending within at least one of a portion of said base member and a portion of said side member to form an alignment mechanism for 
Vogt does not specifically disclose a threaded first opening defined in said base member, wherein rotation of said rotatable member within said threaded first opening enables detachably interconnecting said side member to said base member when said camera is supported by said base member, said rotatable member extends through at least a portion of said base member by rotation of said rotatable member when said base member is fastened to said side member.
	Vogt discloses that there are two types of rotatable members used to secure the spaced apart elongate members to their respective base and side members. One is the locking member used to releasably secure the spaced apart elongate members to the base member (see Vogt Fig. 1, item 10) and the other is a locking screw configured to releasably secure the spaced apart elongate members to the side member (see Vogt Fig. 2, item 14). Simple substitution of one known element for another to yield predictable results is deemed to be well within the purview of the ordinary workman in the art (see 

 	Regarding claim 2, Vogt discloses the camera mounting assembly of claim 1 further comprising said side member forming an opposite pair of side slots (see Vogt Fig. 2, item 15, while item 15 discloses dovetail edges, which are inclined edges, it also shows that they are formed as side slots).

 	Regarding claim 3, Vogt discloses the camera mounting assembly of claim 2 further comprising said lower portion forming an opposite pair of lower slots (see Vogt Fig. 2, item 15, while item 15 discloses dovetail edges, which are inclined edges, it also shows that they are formed as side slots).

 	Regarding claim 4, Vogt discloses the camera mounting assembly of claim 1 wherein the side member includes a side arm and a lower arm in a generally L-shaped arrangement, the side arm being aligned with the side surface of the camera when the lower surface of the camera is supported by the base member (see Vogt Fig. 2, items 3 and 4).

Regarding claim 9, Vogt discloses the camera mounting assembly of claim 3 wherein said opposite pair of lower slots are dovetailed slots (see Vogt Fig. 2, item 15).

 Regarding claim 10, Vogt discloses the camera mounting assembly of claim 2 wherein said opposite pair of side slots are dovetailed slots (see Vogt Fig. 2, item 15).

Regarding claim 13, Vogt discloses the camera mounting assembly of claim 1 wherein said side member defines a cutout to provide access to the side of said camera (see Vogt Fig. 2, hole between 22 and 3 can be construed as a cutout).

 	Regarding claim 14, Vogt discloses the camera mounting assembly of claim 1 further comprising a second opening defined in said side member (see Vogt Fig. 2, item 13).

Regarding claim 15, Vogt discloses the camera mounting assembly of claim 14 further comprising said second opening is defined in a vertical portion of said side member and said second opening is aligned with said first opening when said base member and said side member are fastened together (see Vogt Figs. 1 and 2, items 12 and 13, any two points can form a line, and therefore can be construed as “aligned.” For example, they lie in the same plane, and are therefore aligned with one another.).

Regarding claim 16, Vogt discloses the camera mounting assembly of claim 14 further comprising said second opening is defined in a horizontal portion of said side member and said second opening is aligned with said first opening when said base member and said side member are fastened together (see Vogt Figs. 1 and 2, in an alternative interpretation, the second opening can be construed as the space between the elongate members, which are aligned with holes 12 in that they lie along the same line when the side member is attached).

Regarding claim 25, Vogt discloses the camera mounting assembly of claim 1 wherein said alignment mechanism includes a projecting member configured to limit relative movement of said base member and said side member (see Vogt Fig. 2, item 22 can be construed as a limiting member).

Regarding claim 26, Vogt discloses the camera mounting assembly of claim 25 wherein the projecting member comprises a guide pin (see Vogt paragraph [0043] “In order for the dovetail plates 150, 151 to always be orientated perpendicular to the change plates 102, 103, the dovetail plates 150, 151 comprise protrusions 160, 161 by means of which they abut against the longitudinal or transverse sides of the change plates 102, 103.” In an alternative interpretation, the base member of the second embodiment of Vogt shows a rotatable base, whose rotation can be construed as relative movement between the base and side members. In this interpretation, the protrusions construe the stop members and can be construed as guide pins).

Regarding claim 29, Vogt discloses the camera mounting assembly of claim 1 wherein the side member includes a side arm and a lower arm in generally L-shaped arrangement (see Vogt Fig. 2, items 3 and 4), the side arm being aligned with the side surface of the camera when the lower surface of the camera is supported by the base member (when a camera is attached the side surface runs parallel with the side of the camera, and can therefore be construed as “aligned” with the side of the camera).

Regarding claim 32, Vogt discloses the camera mounting assembly of claim 1 wherein said side member defines an opposite pair of dovetailed slots (see Vogt Fig. 2, item 15).



 	Regarding claim 34, Vogt discloses the camera mounting assembly of claim 1 further comprising said vertical support (see Vogt paragraph [0022] which discloses a tripod head).

 Regarding claim 35, Vogt discloses the camera mounting assembly of claim 1 further comprising said engagement mechanism (see Vogt Fig. 1, item 15, while Vogt does not specifically disclose a dovetail connector, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to connect the device to a dovetail connector, as that is the purpose of the dovetail quick exchange connection.).

 	Regarding claim 36, Vogt discloses the camera mounting assembly of claim 1 further comprising said camera (see Vogt paragraph [0013]).
Regarding claims 38 and 44, Vogt discloses the mounting assembly of claim 37, but does not specifically disclose that said fastening element is a threaded screw, further comprising a threaded member that extends through said base member to secure said photographic equipment to said base member.
	Vogt discloses that there are two types of rotatable members used to secure the spaced apart elongate members to their respective base and side members. One is the locking member used to releasably secure the spaced apart elongate members to the base member (see Vogt Fig. 1, item 10) and the other is a locking screw configured to releasably secure the spaced apart elongate members to the side member (see Vogt Fig. 2, item 14). Simple substitution of one known element for another to yield .

Claims 11, 12, and 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogt as applied to claims 1 and 26, respectively, above, and further in view of Johnson (Pub. No. US 2005/0041966 A1; hereafter Johnson).
 	Regarding claims 11, 12, and 27, Vogt discloses the camera mounting assembly of claims 1 and 26, respectively, but does not disclose that the camera mounting assembly further comprises said base and said member defining a centering mark along a side of said base and side members, respectively; and wherein the side member has a marking to visually indicate where the side slots are to be selectively engaged to maintain the lens of the camera substantially centered over the vertical support.
	Johnson discloses that it was well known in the art at the time the invention was filed to provide guide marks on the base and side members to aid in alignment of the camera (see Johnson Fig. 13A, item 86).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide alignment marks like those disclosed in Johnson to the device of Vogt in order to aid the user in properly aligning the photographic equipment.

Allowable Subject Matter
Claims 5-8, 17-24, 28, 30, 31, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/12/2021